                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MONTANA L. DRAPER,                                     )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )        No. 1:18-cv-02215-JMS-DLP
                                                       )
DR. ROBERTSON,                                         )
                                                       )
                              Defendant.               )


                 ORDER GRANTING DEFENDANT DR. ROBERTSON’S
                       MOTION FOR SUMMARY JUDGMENT
                   AND DIRECTING ENTRY OF FINAL JUDGMENT

       Plaintiff Montana Draper, an inmate currently housed at Pendleton Correctional Facility

(Pendleton), filed this civil action based on events that occurred while Mr. Draper was incarcerated

at New Castle Correctional Facility (New Castle). Mr. Draper broke his hand on May 17, 2018,

when he punched a window. The claim remaining in this case is Mr. Draper’s claim that Dr.

Robertson lied about his hand being partially healed when Dr. Robertson saw him on June 13,

2018. Dr. Robertson seeks summary judgment arguing that Mr. Draper failed to exhaust his

available administrative remedies as required by the Prison Litigation Reform Act (PLRA), 42

U.S.C. § 1997e(a), before filing this lawsuit. Mr. Draper has not opposed the motion for summary

judgment. For the reasons explained below, the motion for summary judgment is granted.

                                           Standard of Review

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion and identifying” designated evidence which
“demonstrate[s] the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986).

       Once the moving party has met its burden, “the burden shifts to the nonmoving party to

‘come forward with specific facts showing that there is a genuine issue for trial.’” Cincinnati Life

Inc. Co. v. Beyrer, 722 F.3d 939 (7th Cir. 2013) (quoting Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)). A disputed fact is material if it might affect the outcome

of the suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609-10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       Mr. Draper failed to respond to the defendant’s motion for summary judgment, and the

deadline for doing so has passed. The consequence is that Mr. Draper has conceded the defendant’s

version of the events. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond

by the nonmovant as mandated by the local rules results in an admission.”); see S.D. Ind. Local

Rule 56-1(b) (“A party opposing a summary judgment motion must . . . file and serve a response

brief and any evidence . . . that the party relies on to oppose the motion. The response must . . .

identif[y] the potentially determinative facts and factual disputes that the party contends

demonstrate a dispute of fact precluding summary judgment.”). Because Mr. Draper failed to

respond to the defendant’s motion, and thus failed to comply with the Court’s Local Rules

regarding summary judgment, the Court will not consider allegations in Mr. Draper’s complaint

as evidence opposing the motion for summary judgment. Although pro se filings are construed

liberally, pro se litigants such as Mr. Draper are not exempt from procedural rules. See Pearle

Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir. 2008) (noting that “pro se litigants are not
excused from compliance with procedural rules”); Members v. Paige, 140 F.3d 699, 702 (7th Cir.

1998) (stating that procedural rules “apply to uncounseled litigants and must be enforced”). This

does not alter the standard for assessing a Rule 56 motion, but it does “reduc[e] the pool” from

which the facts and inferences relative to such a motion may be drawn. Smith v. Severn, 129 F.3d

419, 426 (7th Cir. 1997).

                                         Statement of Facts

        The following statement of facts was evaluated pursuant to the standards set forth above.

That is, this statement of facts is not necessarily objectively true, but as the summary judgment

standard requires, the undisputed facts and the disputed evidence are presented in the light

reasonably most favorable to Mr. Draper as the non-moving party with respect to the motion for

summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).1

        At all times relevant to the claims in this case, Mr. Draper was an inmate within the Indiana

Department of Correction (IDOC). The IDOC has an Offender Grievance Process which is

intended to permit inmates to resolve complaints relating to their conditions of confinement before

filing suit in court. All inmates are made aware of the offender grievance process upon their arrival

at an IDOC institution and a copy of the grievance process is available in the inmate handbook

provided to inmates and in the law libraries.

        Pursuant to the Grievance Process, an inmate must first attempt to resolve his complaint

informally. If the informal grievance process is unsuccessful, the inmate must file a Level I formal

grievance with the Grievance Specialist. Once a response is given to the Level I formal grievance,



1
  In support of his motion for summary judgment, Dr. Robertson states that the evidence and argument
presented by co-defendants Lt. Sexton and Dr. Ippel that Mr. Draper did not exhaust his available
administrative remedies applies equally to the claims against Dr. Robertson. Because he failed to respond
to the motion for summary judgment, Mr. Draper failed to present any evidence to rebut Dr. Robertson’s
contention.
an inmate may decide if the grievance has been satisfied. If the decision made on a Level I formal

grievance is not satisfactory, the inmate may file a Level I appeal to the Warden. If the inmate is

not satisfied with the resolution of the Level I appeal to the Warden, the inmate may then file a

Level II appeal to the Department Offender Grievance Manager. Successful exhaustion of the

grievance procedure by an inmate includes timely pursuing each step or level of the informal and

formal process.

       Mr. Draper has filed two grievances related to the incident on June 13, 2018. First, on June

28, 2018, Mr. Draper filed a grievance with the Grievance Specialist at New Castle alleging that

he did not receive proper medical treatment for his fractured hand. This grievance was returned to

Mr. Draper because it was not filed timely.

       Mr. Draper submitted another grievance on July 25, 2018, to the Grievance Specialist at

Pendleton. In this grievance, Mr. Draper claims that he has been denied medical care and subjected

to pain and suffering. This grievance was returned to Mr. Draper because it was incomplete and

Mr. Draper had not tried to informally resolve his complaint.

       According to the review completed by the Grievance Specialist at Pendleton, Mr. Draper

did not appeal either grievance. He also did not attempt to file any additional grievances regarding

the care and treatment he received for his fractured hand.

                                              Discussion

       Dr. Robertson asserts that Mr. Draper failed to exhaust his available administrative

remedies as required by the PLRA with respect to the claims against him. Mr. Draper did not

respond to Dr. Robertson’s motion for summary judgment, and the time to do so has passed.

       The PLRA requires that “[n]o action shall be brought with respect to prison conditions

under section 1983 . . . until such administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e; see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). “[T]he PLRA’s exhaustion

requirement applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter, 534 U.S. at 532 (citation omitted). The requirement to exhaust provides “that no

one is entitled to judicial relief for a supposed or threatened injury until the prescribed

administrative remedy has been exhausted.” Woodford v. Ngo, 548 U.S. 81, 88-89 (2006) (citation

omitted).

       “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Id. at 90-91; see also Dale v. Lappin, 376 F.3d

652, 655 (7th Cir. 2004) (“In order to properly exhaust, a prisoner must submit inmate complaints

and appeals ‘in the place, and at the time, the prison’s administrative rules require.’”) (quoting

Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). “In order to exhaust administrative

remedies, a prisoner must take all steps prescribed by the prison’s grievance system.” Ford v.

Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

       It is the defendant’s burden to establish that the administrative process was available to Mr.

Draper. See Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) (“Because exhaustion is an

affirmative defense, the defendant must establish that an administrative remedy was available and

that [the plaintiff] failed to pursue it.”). “[T]he ordinary meaning of the word ‘available’ is ‘capable

of use for the accomplishment of a purpose,’ and that which ‘is accessible or may be obtained.’”

Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (internal quotation omitted). “[A]n inmate is required

to exhaust those, but only those, grievance procedures that are capable of use to obtain some relief

for the action complained of.” Id. at 1859 (internal quotation omitted).
       The uncontested facts demonstrate that Dr. Robertson has met his burden of proving that

Mr. Draper “had available [administrative] remedies that he did not utilize.” Dale, 376 F.3d at 656.

Mr. Draper previously availed himself of the administrative remedy process which supports the

assertion that he was informed of the process and knew how to use it.

       Mr. Draper filed two grievances about his broken hand. However, he did not further pursue

the grievance process after either grievance was returned to him. Dr. Robertson has therefore met

his burden of showing that Mr. Draper failed to exhaust his administrative remedies before filing

this lawsuit. The consequence of these circumstances, in light of 42 U.S.C. § 1997e(a), is that the

action should not have been brought and must now be dismissed without prejudice. Ford v.

Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (holding that “all dismissals under § 1997e(a) should

be without prejudice.”).

                                           Conclusion

       For the foregoing reasons, the motion for summary judgment. dkt. [44], is granted. All

claims against Dr. Robertson are dismissed without prejudice. Judgment consistent with this

Order, the Order Granting Defendant Dr. Ippel’s Motion for Summary Judgment (dkt. 40), the

Order Granting Defendant Lieutenant Sexton’s Motion for Summary Judgment (dkt. 39), and the

Order Screening Amended Complaint (dkt. 12) shall now issue.

       IT IS SO ORDERED.




             Date: 10/4/2019
Distribution:

MONTANA L. DRAPER
983869
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

All Electronically Registered Counsel
